Citation Nr: 1236295	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  09-42 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Winston-Salem RO maintains jurisdiction over the Veteran's claims file.

In a September 2009 written statement, the Veteran raised a claim of entitlement to service connection for a left leg disability, to include on a secondary basis, though he does not specify the primary disability.  That claim has not yet been adjudicated by the RO and is referred to the RO for appropriate action.
 

FINDING OF FACT

The Veteran has withdrawn his appeal of the issue of entitlement to an increased initial rating for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to an increased initial rating for PTSD have been met. 38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(c) (2011). 

In November 2009, the Veteran submitted a substantive appeal perfecting his appeal as to the issue of entitlement to an increased initial rating for PTSD, as identified in the August 2009 statement of the case, and the October 2008 and August 2010 supplemental statements of the case. 

Thereafter, in written statements dated in September 2012 and October 2012, the Veteran and his service representative requested withdrawal of the Veteran's appeal for an increased initial rating for PTSD, indicating that the Veteran was satisfied with a recent rating decision awarding an increased rating for PTSD.  The Board finds that the written statements indicating the intention to withdraw the Veteran's appeal as to the issue of entitlement to an increased initial rating for PTSD satisfy the requirements for the withdrawal of the substantive appeal. 

As the Veteran has withdrawn his appeal as to the issue of entitlement to an increased initial rating for PTSD, there remain no allegations of errors of fact or law for appellate consideration concerning that issue.  The Board therefore has no jurisdiction to review the issue. 

Accordingly, the issue of entitlement to an increased rating for PTSD is dismissed. 38 C.F.R. §§ 3.307(a)(6)(iii), 3.307(d), 3.309(e) (2011). 


ORDER

The appeal concerning the issue of entitlement to an increased initial rating for PTSD is dismissed. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


